Title: To Thomas Jefferson from Albert Gallatin, 28 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Decer. 28th 1805
                  
                  The accounts &c. relative to the credit obtained by New York are not yet transcribed.
                  I am clearly of opinion that the Mint application should be answered in the affirmative; but he must be directed to send me an estimate of the additional expense in order to have it inserted in the estimate & obtain an appropn.
                  I will keep the S. Carolina recommendation till Monday—
                  With great respect Your obedt. Sert.
                  
                     Albert Gallatin
                     
                  
               